 
CONSULTING AGREEMENT


THIS AGREEMENT is made as of this 1st day of August, 2007.


BETWEEN:

 
CUSTOMER ACQUISITION NETWORK, INC., a Delaware corporation, with an address of
595 South Federal Highway, Suite 600, Boca Raton, Florida 33431


(hereinafter called the “Company”)
OF THE FIRST PART


AND:


MICHAEL BAYBAK AND COMPANY, INC., a California corporation, with and address of
4515 Ocean View Blvd., Suite 305, La Cañada, California, 91011, U.S.A.


(hereinafter called the “Consultant”)
OF THE SECOND PART
 
WHEREAS:


A.  The Consultant is a firm carrying on the business of providing national
media consulting services and financial community investor relations consulting
services for emerging companies of merit;


B.  The Company is desirous of retaining the consulting services of the
Consultant on a fixed term basis and the Consultant has agreed to serve the
Company as an independent contractor upon the terms and conditions herewith set
forth;


FOR VALUABLE CONSIDERATION it is hereby agreed as follows:


1.  The Consultant shall provide media consulting services to the company, such
duties to include news feature development, establishing relations with
financial advisory newsletter writers and with other trade and advertising media
interested in the Company and its innovative Internet-based services and
revenue-generation approaches. The Consultant shall also provide an investor
relations program of communications to the U.S. institutional, brokerage and
retail investor publics. In each case the Consultant’s activities shall be
performed under the supervision of and with the prior approval of the Company.
Unless otherwise notified, the Consultant’s activities shall be subject to the
direction and approval of the Chief Financial Officer of the Company.
Additionally, the Consultant shall upon request of the Company consult and
advise the Company on a variety of corporate matters on an on-going basis, as
these may relate to the above programs.
 
1

--------------------------------------------------------------------------------


 
2.  The Company may provide to Consultant copies of proposed Company literature
prior to the dissemination of such literature to third parties. The Consultant
shall not disseminate any Company materials or documents, shall not provide any
third-party any information concerning the Company, nor utilize such materials
for its own purposes, without the prior written approval of the Company.
Consultant shall in all of its activities publish and provide suitable
disclaimers as to the Consultants’ and affiliates’ stock ownership in the
Company and other interests that could be viewed as a conflict of interest, and
shall comply in all respects with all federal and state rules and regulations
and best practices concerning notice and publication of disclaimers.


3.  The term of this Agreement shall be for a period of twelve (12) months from
the date of this Agreement.


4.  The fees for services shall be computed at a monthly rate of US $7,000.00
(Seven Thousand Dollars in lawful United States currency), with the first
installment payable upon the signing of this contract, and each subsequent
monthly fee component being payable promptly in subsequent 30-day intervals.
Consultant acknowledges that Company is not presently publicly reporting, or
quoted or traded on any public securities market or quotation service. Effective
as of the date of the Company’s combination with a company that is publicly
reporting, or quoted or traded on a public securities market or quotation
service, the Company shall cause this Agreement to be assumed by such public
company, and the Company shall be released from all obligations hereunder.
Furthermore, such public company shall issue to Consultant a five-year warrant
exercisable for 500,000 shares of common stock of the public company,
exercisable at $2.00 per share in such form and with such terms as are approved
by the board of directors of the public company. No warrants shall be issued or
issuable by the Company unless the company during the Term shall combine with or
itself become a publicly reporting company required to file statements and
reports with the Securities and Exchange Commission under the federal securities
laws.
 
2

--------------------------------------------------------------------------------


 
5.  The Consultant shall be responsible for the payment of its income taxes as
shall be required by any governmental entity with respect to compensation paid
by the Company to the Consultant.


6.  During the term of this Agreement, the Consultant shall provide its services
to the Company through Michael Baybak and through George Duggan, and the
Consultant shall ensure that Michael Baybak and/or George Duggan will be
available to provide such services to the Company in a timely manner subject to
their availability at the time of the request.


7.     The Consultant shall not, either during the continuance of its contract
hereunder or any time thereafter, disclose the private affairs of the Company
and/or its subsidiary or subsidiaries, or affiliates or any secrets of the
Company and/or its subsidiary or subsidiaries or affiliates, to any person
(directly or indirectly) whether or not to the detriment of the Company and
shall not (either during the continuance of its contract hereunder or any time
thereafter) use any information it may acquire in relation to the business and
affairs of the Company and/or its subsidiary or subsidiaries for its own benefit
or purposes (directly or indirectly), or for any purpose other than those of the
Company as more particularly described in paragraph 1 above.


8.  Consultant shall bill all expenses that are approved in advance by the
Company for routine communications, including phone, postage, fax, etc., on an
itemized and documented basis. For material expenses exceeding in any single
instance US $600 for any dissemination or distribution programs or related
expenses, specific approval shall be sought in writing prior to incurring such
expenses, and these will be paid in advance by Company prior to being incurred.
 
3

--------------------------------------------------------------------------------


 
9.      The Company agrees to indemnify and save the Consultant harmless from
any loss, costs or expenses incurred as a result of or arising out of the
Consultant’s dissemination or publication of any documents or literature
approved in writing by the Company in accordance with the provisions of
paragraph 2 of this Agreement provided Consultant is not in breach of any of its
agreements herein, in the event that it is established by a Court of competent
jurisdiction that such materials contain material misrepresentations or false or
misleading information, or omit to state a material fact necessary to prevent a
statement that is made from being false or misleading.
 
10.  The Consultant shall well and faithfully serve the Company or any
subsidiary as aforesaid during the continuance of its engagement hereunder and
use its best efforts to promote the interests of the Company.


11.  This Agreement may be terminated by the Company without prior notice if at
any time:


(a) The Consultant shall commit any breach of any of the provisions    herein
contained;


(b) The Consultant shall be guilty of any misconduct or neglect in the
   discharge of its duties hereunder;


(c) The Consultant shall become bankrupt or make any arrangements or composition
with its creditors; or


(d) Michael Baybak shall become unavailable or fail to follow the directions of
the Company or become of unsound mind or be declared incompetent to handle his
own personal affairs;


(e) On thirty (30) days prior written notice to Consultant (provided if such
termination shall be prior to payment of at lease 6 months of monthly payments
hereunder, upon such termination the balance of any remaining monthly payment
shall be paid in full for the balance of the 6 months period remaining).




12.  The Company is aware that the Consultant has now and will continue to have
business interests in other companies and the Company recognizes that these
companies will require a certain portion of the Consultant’s time. The Company
agrees that the Consultant may continue to devote time to such outside
interests, PROVIDED THAT such interests do not conflict with, in any way, the
time required for the Consultant to perform its duties under this Agreement.
 
4

--------------------------------------------------------------------------------


 
13.  The services to be performed by the Consultant pursuant hereto are personal
in character, and neither this Agreement nor any rights or benefits arising
thereunder are assignable by the Consultant without the prior written consent of
the Company.


14.  Any notice in writing or permitted to be given to the Consultant hereunder
shall be sufficiently given if delivered to the Consultant personally or mailed
by registered mail, postage prepaid, addressed to the Consultant at its last
business address known to the Secretary of the Company. Any such notice mailed
as aforesaid shall be deemed to have been received by the Consultant on the
first business day following the date of the mailing. Any notice in writing
required or permitted to be given to the Company hereunder shall be given by
registered mail, postage prepaid, addressed to the Company at the address shown
on page 1 hereof. Any such notice mailed as aforesaid shall be deemed to have
been received by the Company on the first business day following the date of
mailing. Any such address for the giving of notices hereunder may be changed by
notice in writing given hereunder.


15.  The provisions of this Agreement shall inure to the benefit of and be
binding upon the Consultant and the successors and assigns of the Company. For
this purpose, the terms “successors” and “assigns” shall include any person,
firm or corporation or other entity which at any time, whether by merger,
purchase or otherwise, shall acquire all or substantially all of the assets or
business of the Company. 


16.  This Agreement shall be construed and enforced in accordance with the
internal laws of the State of Delaware without reference to principles of
conflicts of laws, and the rights of the parties shall be governed by, the laws
of that State. This Agreement may not be changed orally, but only by an
instrument in writing signed by the party against whom or which enforcement of
any waiver, change, modification or discharge is sought. Any action brought for
the purpose of enforcing any provision of this Agreement shall be brought in New
York, New York.
 
5

--------------------------------------------------------------------------------




17.  Broker or Dealer; Investment Advisor Status. Consultant is not (i) a
registered “broker” (“Broker”) or “dealer” (“Dealer”) as such terms are defined
in Section 3(a)(4) and 3(a)(5) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or (ii) an investment adviser (“Investment
Advisor”), as such term is defined in Section 202(a)(11) of the Investment
Advisors Act of 1940, as amended, and will not act to effect any transactions in
securities for the account of Company. With respect thereto and notwithstanding
anything set forth herein to the contrary, Consultant shall not carry out any
activity or function that (i) may be traditionally performed by or otherwise be
deemed to include those of (A) a Broker, Dealer or Investment Adviser or (ii)
would require Consultant to register itself as a Broker, Dealer, or Investment
Advisor. In particular, Consultant shall not do, cause to be done or otherwise
participate, directly or indirectly, in any of the following on behalf of
Company: (a) participate in the negotiation of terms and conditions of the sale
and purchase of any securities of Company; (b) assist Company in the
distribution of materials relating to the sale of any securities of Company; (c)
prepare any analysis or provide any advice to any potential investors regarding
the benefits or potential return relating to the purchase of any securities of
Company; (d) directly assist Company or any prospective investor of securities
of Company with the completion of a transaction; (e) facilitate the sale,
exchange or transfer of securities of Company or any handling of any funds
received from the potential investors for any securities of Company, (f) discuss
the details of a proposed transaction with a potential investor, or (g) make
recommendations to a potential investor with respect to a transaction.
Consultant will abide by all laws, rules and regulations applicable to
Consultant’s activities.


18.  Registration of Securities. If, at any time or from time to time, Company
shall determine to register any of its equity securities, either for its own
account or the account of a stockholder, Company shall promptly (but in no event
less than thirty (30) days prior to registration) give Consultant written notice
thereof; and shall include in such registration (and any related qualifications
including compliance with Blue Sky laws), and in any underwriting involved
therein, all shares of common stock held by Consultant upon exercise of the
Warrant or underlying any unexercised Warrants that Consultant may hold, as
specified in a written response(s) by Consultant, made within twenty (20) days
after receipt of the written notice of registration from Company. For ease of
reference, this clause is to be construed as granting Consultant piggyback
registration rights in conjunction with any securities that the company may wish
to register. Notwithstanding any other provision of this Agreement to the
contrary, if the registration by Company is for a registered public offering and
the managing underwriter or placement agent determines that marketing factors
require a limitation of the number of shares to be underwritten, the percentage
of shares of securities to be registered for sale by Consultant shall be equally
reduced with all other shares of third-parties entitled to participate in such
registration. If the registration by Company is for a registered public
offering, Consultant agrees that it shall (a) not effect any public sale or
distribution (including sales pursuant to Rule 144) of equity securities of
Company or any securities convertible into or exchangeable or exercisable for
such securities and (b) provide upon request, customary lock-up agreements for
itself and its affiliates by which they agree not to sell any of their shares of
common stock for a period of 180 days from the effective date of the
registration statement, or for such other length of time determined by the
managing underwriter. Following registration of Consultant’s shares issued or
issuable under the Warrants, Consultant agrees not to sell or offer for sale
more than 50,000 shares in any 30 consecutive day period, inclusive of all
shares of common stock sold or offered for sale by Consultant in reliance upon
any exemption from registration, such as Rule 144 under the Securities Act of
1933, as amended. 


6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF this Agreement has been executed as of the day, month and
year first above written.
 
CUSTOMER  ACQUISITION
 )   NETWORK, INC.  )    )    )    )
per:

--------------------------------------------------------------------------------

   )

--------------------------------------------------------------------------------

Authorized Signatory
 )  
 
 )

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Date

 
SIGNED, SEALED AND DELIVERED by
 )   MICHAEL BAYBAK AND  )   COMPANY, INC. by its authorized )   signatory in
the presence of      ) MICHAEL BAYBAK AND    )
AND COMPANY, INC.
         )    )
per: sig [sig.jpg]

--------------------------------------------------------------------------------

Signature of Witness          )

--------------------------------------------------------------------------------

Authorized Signatory
 )
 
 )

--------------------------------------------------------------------------------

Address of Witness  )

--------------------------------------------------------------------------------

Date

 
7

--------------------------------------------------------------------------------

